                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

JAMES EDWARD SHAW JR.,                          §
                                                §
               Petitioner,                      §
                                                §
v.                                              §     Civil Action No. 4:17-CV-261-O
                                                §
LORIE DAVIS, Director,                          §
Texas Department of Criminal Justice,           §
Correctional Institutions Division,             §
                                                §
               Respondent.                      §

                                  OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, James Edward Shaw Jr., a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ), against Lorie Davis, director of

TDCJ, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be denied.

I. BACKGROUND

       On July 29, 2013, following a bench trial in the 29th District Court of Palo Pinto County,

Texas, the trial court found Petitioner guilty of felony driving while intoxicated (DWI), found the

sentence-enhancement allegations true, and assessed his punishment at 40 years’ confinement and

a $10,000 fine. Clerk’s R. 7, 29, 44, ECF No. 13-1. Petitioner appealed his conviction, but the state

appellate court affirmed the trial court’s judgment and the Texas Court of Criminal Appeals refused

his petition for discretionary review. Docket Sheet, ECF No. 13-2. Petitioner also filed a state

habeas-corpus application, which was granted to the extent the Texas Court of Criminal Appeals

reformed the trial court’s judgment to delete the $10,000 fine. Op., ECF No. 13-22. This federal
habeas petition followed.

       The appellate court set out the background facts of the case as follows:

               Trooper Burt Blue of the Texas Department of Public Safety testified that he
       saw [Petitioner] driving a vehicle after dark without the taillights activated. When
       Trooper Blue stopped [Petitioner], he smelled “the odor of alcohol coming from the
       truck.” [Petitioner] stepped out of the vehicle, and Trooper Blue noticed that he had
       bloodshot eyes and that his speech was “real thick-tongued and slurred.” Trooper
       Blue asked [Petitioner] if he had had anything to drink, and [Petitioner] said that he
       had drunk “two Natural Lights.”

               Trooper Blue then conducted three field sobriety tests. [Petitioner] exhibited
       six out of six possible clues for intoxication on the horizontal gaze nystagmus test.
       [Petitioner] next performed the walk-and-turn test. Trooper Blue observed seven out
       of eight possible clues for intoxication. [Petitioner] then attempted the one-leg stand
       test. [Petitioner] displayed three out of four possible clues for intoxication.

               After conducting the field sobriety tests, Trooper Blue determined that
       [Petitioner] was too intoxicated to drive. Trooper Blue arrested [Petitioner] for
       driving while intoxicated. Trooper Blue then transported [Petitioner] to the Palo
       Pinto General Hospital. [Petitioner] initially consented to giving a breath specimen.
       However, the intoxilyzer testing machine malfunctioned, resulting in Trooper Blue
       being unable to collect a breath specimen. [Petitioner] then refused to give a blood
       specimen that Trooper Blue subsequently requested.

Mem. Op. 2, ECF No. 13-4.

II. ISSUES

       In four grounds for relief, Petitioner claims that (1) he received ineffective assistance of trial

counsel; (2) there is no evidence to prove his guilt; (3) his sentence and judgment are void; and (4)

the prosecution made prejudicial comments in closing argument. Pet. 6-7, ECF No. 1.

III. RULE 5 STATEMENT

       Respondent believes that Petitioner has exhausted his state-court remedies as to the claims

raised and that the petition is neither untimely nor successive. Resp’t’s Answer 4, ECF No. 11.




                                                   2
IV. DISCUSSION

       A § 2254 habeas petition is governed by the heightened standard of review provided for by

the Anti-Terrorism and Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the Act,

a writ of habeas corpus should be granted only if a state court arrives at a decision that is contrary

to or an unreasonable application of clearly established federal law as determined by the United

States Supreme Court or that is based on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C. § 2254(d)(1)-(2); Harrington v. Richter, 562 U.S. 86, 100-01

(2011). This standard is difficult to meet and “stops short of imposing a complete bar on federal

court relitigation of claims already rejected in state proceedings.” Richter, 562 U.S. at 102.

Additionally, the statute requires that federal courts give great deference to a state court’s factual

findings. Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides that a

determination of a factual issue made by a state court shall be presumed to be correct. The petitioner

has the burden of rebutting the presumption of correctness by clear and convincing evidence. 28

U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); Williams v. Taylor, 529 U.S.

362, 399 (2000).

       Finally, when the Texas Court of Criminal Appeals, the state’s highest criminal court, refuses

discretionary review or denies state habeas-corpus relief without written order, opinion, or

explanation, typically it is an adjudication on the merits, which is likewise entitled to the

presumption of correctness. Richter, 562 U.S. at 100; Singleton v. Johnson, 178 F.3d 381, 384 (5th

Cir. 1999); Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997). In such a situation, a

federal court “should ‘look through’ the unexplained decision to the last related state-court decision

providing” particular reasons, both legal and factual, “presume that the unexplained decision adopted


                                                  3
the same reasoning,” and give appropriate deference to that decision. Wilson v. Sellers, — U.S. —,

138 S. Ct. 1188, 1191-92 (2018).

        A. Ineffective Assistance of Counsel

        Under his first ground, Petitioner claims that he received ineffective assistance of his court-

appointed counsel at trial because counsel allowed the trial court to enhance his sentence and impose

an unauthorized fine under Texas Penal Code § 12.42 and because counsel advised Petitioner to

accept a 15-year plea bargain offer “due to [his criminal] history and not [his] guilt.” Pet. 6, ECF No.

1.

        A criminal defendant has a constitutional right to the effective assistance of counsel at trial.

U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S. 387, 393-95 (1985); Strickland v.

Washington, 466 U.S. 668, 688 (1984). An ineffective-assistance claim is governed by the familiar

standard set forth in Strickland v. Washington. To establish ineffective assistance of counsel under

this standard, a petitioner must show (1) that counsel’s performance fell below an objective standard

of reasonableness, and (2) that but for counsel’s deficient performance the result of the proceeding

would have been different. Strickland, 466 U.S. at 688. Both prongs of the Strickland test must be

met to demonstrate ineffective assistance. Id. at 687, 697.

        In applying this standard, a court must indulge a strong presumption that counsel’s conduct

fell within the wide range of reasonable professional assistance or sound trial strategy. Id. at 668,

688-89. Judicial scrutiny of counsel’s performance must be highly deferential and every effort must

be made to eliminate the distorting effects of hindsight. Id. at 689. Where a petitioner’s

ineffective-assistance-of-counsel claims have been reviewed on their merits and denied by the state

courts, federal habeas relief will be granted only if the state courts’ decision was contrary to or


                                                   4
involved an unreasonable application of the Strickland standard in light of the state-court record.

Richter, 562 U.S. at 100-01 (quoting Williams v. Taylor, 529 U.S. 362, 410 (2000) ); Bell v. Cone,

535 U.S. 685, 698-99 (2002). Thus, a federal court’s review of state-court decisions regarding

ineffective assistance of counsel must be “doubly deferential” so as to afford “both the state court

and the defense attorney the benefit of the doubt.” Burt v. Titlow, 571 U.S. 12, 15 (2013) (quoting

Cullen v. Pinholster, 563 U.S. 170, 190 (2011)).

         Petitioner claims that counsel should have objected to the use of his prior DWI convictions

both to enhance his underlying DWI to third-degree felony status under Texas Penal Code § 12.42

and to prove habitual-felony-offender status under Texas Penal Code § 49.09. SHR1 12, ECF No.

13-21. However, the state habeas court, adopting the state’s response as its own, determined that

there was no ground for objection, see infra; thus, counsel’s failure to object was not error. Supp.

SHR2 6, ECF No. 13-20. The state court’s decision is not an unreasonable application of Strickland.

Counsel is not required to make frivolous objections. See Johnson v. Cockrell, 306 F.3d 249, 255

(5th Cir. 2002).

         Petitioner’s claim that counsel advised him to accept the 15-year plea bargain offer on the

basis of his criminal history instead of his guilt is conclusory. Conclusory allegations of ineffective

assistance of counsel do not raise a constitutional issue in a federal habeas proceeding. Ross v.

Estelle, 694 F.2d 1008, 1011-12 (5th Cir. 1983). Furthermore, counsel was deceased at the time

Petitioner filed his state habeas application. SHR 26, ECF No. 13-21. Therefore, there is no affidavit


         1
          “SHR” refers to the record of Petitioner’s state habeas proceeding in WR-85,253-01. Because the record is
not paginated, the pagination in the ECF header is used.
         2
          Likewise, the supplemental record of Petitioner’s state habeas proceeding in WR-85,253-01 is not paginated.
Thus, the pagination in the ECF header is used.

                                                         5
or particularized findings regarding counsel’s advice to Petitioner. Nevertheless, it is counsel’s

obligation to inform a criminal defendant of the advantages and disadvantages of a plea agreement

and the attendant statutory and constitutional rights that a guilty plea would forgo. Libretti v. United

States, 516 U.S. 29, 50-51 (1995). Often a criminal defendant, even if he is unwilling or unable to

admit his guilt, will agree to plead guilty to an offense, having been so informed by counsel, in order

to avoid a potentially harsher sentence by a judge or jury. This is a case in point.

        B. Sufficiency of the Evidence

        Under his second ground, Petitioner claims that there was no evidence to support his

conviction and that a breathalyzer test on a “working machine would have proved [his] innocence.”

Pet. 6, ECF No.

        Federal courts have extremely limited habeas review of claims based on the sufficiency of

the evidence, and the standard for reviewing such claims is supplied by Jackson v. Virginia, 443 U.S.

307 (1979). In Jackson, the United States Supreme Court held that the correct standard of review

when a state prisoner challenges the sufficiency of the evidence in a federal habeas-corpus

proceeding is “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Id. at 319. This standard gives full play to the responsibility of the trier of fact to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts

to ultimate facts. Id. The trier of fact is the sole judge of the weight and credibility of the evidence.

Thus, when performing a legal sufficiency review, we may not re-evaluate the weight and credibility

of the evidence and substitute our judgment for that of the fact-finder. We must resolve any

inconsistencies in the evidence in favor of the judgment. Further, where a state appellate court has


                                                   6
conducted a thoughtful review of the evidence, its determination is entitled to great deference.

Callins v. Collins, 998 F.2d 269, 276 (5th Cir. 1993).

       Applying the Jackson standard and relevant state law, the state appellate court addressed the

claim as follows:

               In his sole issue on appeal, [Petitioner] challenges the sufficiency of the
       evidence to support his conviction. He characterizes his evidentiary contention as a
       factual sufficiency challenge. In doing so, he concedes in his brief that the evidence
       was legally sufficient. We review a sufficiency of the evidence issue, regardless of
       whether it is denominated as a legal or factual claim, under the standard of review set
       forth in Jackson v. Virginia, . . . . Irrespective of [Petitioner]’s concession that the
       evidence was legally sufficient, we will review the sufficiency of the evidence
       supporting his conviction to determine if it is sufficient under Jackson.

               Under the Jackson standard, we review all of the evidence in the light most
       favorable to the verdict and determine whether any rational trier of fact could have
       found the elements of the offense beyond a reasonable doubt. When conducting a
       sufficiency review, we consider all the evidence admitted at trial, including pieces of
       evidence that may have been improperly admitted. In conducting a sufficiency
       review, we defer to the factfinder’s role as the sole judge of the witnesses credibility
       and the weight their testimony is to be afforded. This standard accounts for the
       factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and to
       draw reasonable inferences from basic facts to ultimate facts. When the record
       supports conflicting inferences, we presume that the factfinder resolved the conflicts
       in favor of the prosecution and defer to that determination.

                A person commits the offense of driving while intoxicated “if the person is
       intoxicated while operating a motor vehicle in a public place.” [Petitioner] attacks
       only the element of intoxication. Under the Texas DWI statute, intoxication may be
       proven in either of two ways: (1) loss of normal use of mental or physical faculties
       or (2) alcohol concentration in the blood, breath, or urine of 0.08 or more. The first
       definition is the “impairment” theory, while the second is the “per se” theory. We are
       only concerned with the impairment theory in this appeal because a specimen was not
       obtained from [Petitioner] for testing. Circumstantial evidence may prove that a
       person has lost the normal use of his mental or physical faculties by reason of
       introduction of a controlled substance or drug into his body. For purposes of the DWI
       statute, proving an exact intoxicant is not an element of the offense.

             [Petitioner] premises his evidentiary challenge to the element of intoxication
       on a number of arguments. He initially contends that the malfunction of the


                                                  7
intoxilyzer testing machine deprived him of the opportunity to disprove that he was
intoxicated. He also asserts that he informed Trooper Blue that he had back problems
and a speech impediment and that these conditions provided an explanation for the
matters that Trooper Blue observed about his physical condition. [Petitioner]
additionally contends that the video recording of his encounter with Trooper Blue did
not support the finding that he was intoxicated.

         Trooper Blue testified that he saw [Petitioner] driving without his vehicle’s
taillights on after dark. When Trooper Blue stopped [Petitioner], he smelled “the
odor of alcohol coming from the truck,” and Trooper Blue noticed that [Petitioner]
had bloodshot eyes and that his speech was “real thick-tongued and slurred.” Trooper
Blue asked [Petitioner] if he had had anything to drink, and [Petitioner] said that he
had drunk “two Natural Lights.”

        Trooper Blue then conducted three field sobriety tests. In this regard, Trooper
Blue has been a trooper since 2006, and he testified that he had been trained to
conduct standard field sobriety tests. Trooper Blue additionally testified that he has
attended an advanced DWI class and that he is also certified as a drug recognition
expert. He also testified that he has made “[m]any” arrests for DWI and that he has
had “[m]any” occasions to observe people whom he believed to be intoxicated.
Trooper Blue testified that [Petitioner] failed all three tests. Based on his
observations, Trooper Blue concluded that [Petitioner] was intoxicated while
operating a motor vehicle. Trooper Blue’s testimony is probative evidence of
intoxication.

        With respect to [Petitioner]’s contention that he was denied a chance to give
a breath sample to disprove that he was intoxicated, it is within the officer’s
discretion to determine what method to use when testing for intoxication. It is
significant to note that Trooper Blue offered [Petitioner] the opportunity to provide
a blood specimen when he determined that a breath test was not available and that
[Petitioner] declined the opportunity.

        The video recording from Trooper Blue’s dashcam was introduced into
evidence. We have reviewed the video in our review of the record. We conclude that
the video supports Trooper Blue’s trial testimony. [Petitioner]’s perception of the
video and his alleged physical problems were matters available for the trial court to
consider in determining [Petitioner]’s guilt/innocence. Under the applicable standard
of review, we presume that the factfinder resolved [Petitioner]’s perceived
deficiencies in the evidence in favor of the verdict, and we defer to that resolution.
We conclude that the evidence is sufficient to support [Petitioner]’s conviction
because a rational trier of fact could have found the elements of the offense beyond
a reasonable doubt based upon Trooper Blue’s testimony.



                                          8
Mem Op. 2-6, ECF No. 13-4 (citations omitted).

        The state court’s decision comports with Jackson and is reasonable in light of the evidence

at Petitioner’s trial.

        C. Void Sentence/Void Judgment

        Under his third ground, Petitioner claims that the trial court erred, in violation of the

protection against double jeopardy and due process, by assessing the sentence enhancement and by

using “Penal Code 12.42 for both sentence and fine. I feel that is [two] punishments for [one] alleged

crime . . . and a fine that is not authorized.” Pet. 7, ECF No. 1. The state habeas court addressed this

claim as follows:

                [Petitioner]’s complaint . . . is actually two separate complaints – (1) that the
        $10,000 fine assessed in the sentence was improper and not authorized by law; and
        (2) that [Petitioner]’s prior felony DWl conviction “cannot be used both to enhance
        underlying [sic] DWI charge to third degree Felony and to prove habitual felony
        offender status.”

                [T]he indictment was returned on December 12, 2012. In the indictment, the
        State alleged two prior misdemeanor convictions as jurisdictional enhancements:

                 ( 1)    Cause number 32276, in the County Court of Palo Pinto County,
                         Texas on September 25, 1985 for DWI; and

                 (2)     Cause number 39974, in the County Court of Palo Pinto County,
                         Texas on December 3, 1992 for DWl.

                Then, the indictment further alleged that prior to the case at bar, the defendant
        had been previously finally convicted of DWI 3rd or More in cause number 10716,
        in the 29th District Court of Palo Pinto County, Texas on June 29, 2001.

                Next, on April 25, 2013, the State filed its Notice of Intent to Use Prior
        Convictions to Enhance Punishment Pursuant to Penal Code § 12.42. In that
        instrument, the State again alleged the prior felony DWl conviction together with a
        felony conviction for Possession of Anhydrous Ammonia in Unapproved Container,
        in cause number 9448 in the 355th Judicial District Court of Hood County, Texas on
        November 18, 2004.


                                                   9
               Texas law provides that the State cannot [use] the same prior DWI
       convictions to enhance the underlying DWl charge and to prove habitual felony
       offender status. The State can use a prior felony DWl conviction under Penal Code
       § 12.42 for enhancement purposes, as long as that prior is not also used to elevate the
       alleged offense to a felony. In addition, felony DWI can be enhanced with non-DWI
       prior convictions, so that a person convicted of felony DWI can be a habitual
       offender. Finally, an underlying misdemeanor conviction can be used to elevate the
       DWI jurisdictionally even where a prior felony DWI (enhanced by that same
       misdemeanor conviction) is used to enhance the defendant to habitual status.

               At trial, the State introduced certified copies of the jurisdictional,
       misdemeanor judgments together with fingerprint evidence in each of the respective
       convictions proving identity. After a finding of guilt, and during the punishment
       phase, the State introduced penitentiary packets containing certified copies of the
       felony judgments together with competent fingerprint evidence proving identity in
       support of the felony enhancements alleged.

               The record clearly shows that the State did not use the prior felony DWI
       conviction as a jurisdictional enhancement during guilt-innocence and a felony
       enhancement allegation at punishment – but was only used to enhance [Petitioner]
       to habitual offender. Accordingly, [Petitioner]’s allegation of double jeopardy is
       unfounded.

               [Petitioner] complains that the $10,000 fine was improper and not authorized
       by statute. [Petitioner] is correct.

              Section 12.42 of the Penal Code provides for enhanced punishment for prior
       convictions of felony offenses. Specifically, section 12.42(d) provides:

                      . . . if it is shown on the trial of a felony offense other than a state jail
              felony . . . that the defendant has been finally convicted of two felony
              offenses, and the second previous felony conviction is for an offense that
              occurred subsequent to the first previous conviction having become final, on
              conviction the defendant shall be punished by imprisonment in the Texas
              Department of Criminal Justice for life, or for any term of not more than 99
              years or less than 25 years.

               No provision is made for the assessment of a fine in the above statute. The
       erroneous assessment of the fine should not render the entire judgment void, as
       claimed by [Petitioner]. [Petitioner]’s judgment should simply be reformed to remove
       the assessment of the fine.

SHR Supp. 4-5, ECF No. 13-20 (citations omitted).


                                                  10
       The state habeas court found that the two cause numbers used for jurisdictional purposes

were 32276 and 39974 and that the two cause numbers used for habitual enhancement were 10716

and 9448. Consequently, neither jurisdictional DWI offense was also used as a habitual enhancement

and there was no violation of state law. Nevertheless, whatever the merits of the claim may be under

Texas law, whether a defendant’s prior convictions are properly used for enhancement purposes is

solely a question of state law. See Weeks v. Scott, 55 F.3d 1059, 1063 (5th Cir. 1995); Rubio v.

Estelle, 689 F.2d 533, 536 (5th Cir. 1982); Donald v. Jones, 445 F.2d 601, 606 (5th Cir. 1971);

Bartee v. Stephens, No. 4:13-CV-115-Y, 2014 WL 982874, at *8 (N.D. Tex. Mar. 13, 2014). With

few exceptions, the constitutionality of enhancement statutes such as § 12.42(d) has been upheld by

the United States Supreme Court against claims that they violate “constitutional strictures dealing

with double jeopardy, ex post facto law, cruel and unusual punishment, due process, equal

protection, and privileges and immunities.” Parke v. Raley, 506 U.S. 20, 27 (1992) (quoting Spencer

v. Texas, 385 U.S. 554, 560 (1967)).

       Petitioner’s claim that the $10,000 fine was unauthorized under state law, rendering the

judgment of conviction void is also meritless. Under state law, an appellate court with jurisdiction

over a case may delete the fine from a judgment of conviction where no fine is authorized by law,

and Petitioner fails to identify any decision of the United States Supreme Court which limits or

applies to a state court’s authority to do so. See Mizell v. State, 119 S.W.3d 804, 806 (Tex. Crim.

App. 2003).

       D. Improper Jury Argument

       Under his fourth and final ground, Petitioner claims that the prosecution made prejudicial

comments during closing argument in the punishment phase of his trial. Specifically, the prosecutor


                                                11
made the following remarks:

                Your Honor, I think the day has come and gone that we treat driving while
        intoxicated with a wink and a pat on the back. Here we have a defendant that
        consistently puts the citizens of this community at risk of driving under the influence
        of alcohol.

                You would think somebody, after being in prison -- and it looks like two of
        those convictions ran concurrently, but you would think that after two times in
        prison, twice for DWI, to run concurrent, and then once for possession of anhydrous
        ammonia for 15 years, that a person would perhaps finally get it.

                You know, driving while intoxicated today, as I think the community and
        society in general recognizes, the broken bodies, the children, the adults. Just last
        week we had another one in our community where a man died as a result of alleged
        drunk driving.

                I think the State recommends that it is high time that we take a stand to
        protect members of the communities. And people like this defendant don’t need to
        be on our road.

Reporter’s R. vol. 3, 68-69, ECF No. 13-7 (emphasis added).

        Relying solely on state law, the state habeas court addressed the issue as follows:

                Jury argument is limited to: ( 1) summations of the evidence; (2) reasonable
        deductions from the evidence; (3) answers to argument of opposing counsel; and (4)
        a plea for law enforcement. To determine if the prosecutor made an improper jury
        argument, one must consider the entire argument in context—not merely isolated
        instances.

                In this case, the State made these comments as a proper plea for law
        enforcement by pointing out the risks to the community due to intoxicated drivers
        exemplified by the foregoing intoxication manslaughter case. In addition, by viewing
        the State’s closing argument as a whole, the complained of argument likely had little
        bearing on the fact finder’s decision on punishment, which was within
        the range of punishment provided for the instant case.

Supp. SHR 6, ECF No. 13-20 (citations omitted).

        Improper jury argument by the state does not present a claim of constitutional magnitude in

a federal habeas action unless it is so prejudicial that the state-court trial was rendered fundamentally


                                                   12
unfair within the meaning of the Due Process Clause of the Fourteenth Amendment. See Jones v.

Butler, 864 F.2d 348, 356 (5th Cir. 1988). To establish that a prosecutor’s remarks are so

inflammatory, a petitioner must demonstrate that the misconduct is persistent and pronounced or that

the evidence of guilt was so insubstantial that the conviction would not have occurred but for the

improper remarks. Id. Petitioner fails to demonstrate that the prosecutor’s remarks were improper.

Further, Petitioner’s trial was to the bench and not a jury; thus, there was little risk, if any, of unfair

prejudice or a decision on an improper basis.

        For the reasons discussed, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 is DENIED. A certificate of appealability is also DENIED.

        SO ORDERED on this 19th day of November, 2018.




                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE




                                                    13
